Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 2, 2021

                                       No. 04-21-00166-CV

                                       Catalina SALAZAR,
                                             Appellant

                                                  v.

                               Rosario GARZA and Connie Garza,
                                          Appellees

                        From the County Court, Guadalupe County, Texas
                                 Trial Court No. 2020-CV-0067
                            Honorable Bill Squires, Judge Presiding

                                          ORDER

       Appellant attempts to appeal the trial court’s March 9, 2021 order dismissing her appeal
from a justice court order to the county court. Because the trial court signed the order on March
9, 2021, the notice of appeal was due April 8, 2021. See TEX. R. APP. P. 26.1. A motion for
extension of time to file the notice of appeal was due on April 23, 2021. See TEX. R. APP. P. 26.3.
Appellant filed her notice of appeal on April 19, 2021. Although appellant filed a notice of
appeal within the fifteen-day grace period allowed by Rule 26.3, she did not file a motion for
extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However, the
appellant must offer a reasonable explanation for failing to file the notice of appeal in a timely
manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        We therefore ORDER appellant to file, on or before July 19, 2021, a response presenting
a reasonable explanation for failing to file a notice of appeal in a timely manner. If appellant fails
to respond within the time provided, this appeal will be dismissed. See TEX. R. APP. P. 42.3(c).



                                                       _________________________________
                                                       Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court